Citation Nr: 0301985	
Decision Date: 01/31/03    Archive Date: 02/07/03

DOCKET NO.  02-17 489	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an extension of the delimiting date for the 
appellant's eligibility to use educational assistance 
benefits under Chapter 1606, Title 10, United States Code.


ATTORNEY FOR THE BOARD

Andrew E. Betourney, Counsel


INTRODUCTION

The appellant has verified service with the Selected 
Reserves.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a June 2002 determination of 
the St. Louis, Missouri, Department of Veterans Affairs (VA) 
Regional Office (RO).


FINDINGS OF FACT

1.  There has been compliance with the duty to assist and 
duty to notify provisions of the Veterans Claims Assistance 
Act of 2000.

2.  The appellant became eligible for Chapter 1606 
educational benefits, Educational Assistance for Members of 
the Selected Reserve, on January 2, 1991, extending for a 
period of 10 years, until January 2, 2001.

3.  The appellant's period of active duty service during the 
Persian Gulf War from January 7, 1991 to February 22, 1991, 
plus an additional four months as prescribed by law, is not 
counted in calculating the 10-year time limit on eligibility 
to Chapter 1606 benefits, thus extending the appellant's 
period of eligibility for Chapter 1606 benefits to June 17, 
2001.

4.  The appellant was not prevented from completing his 
program of education within the applicable time period due to 
a physical or mental disability which was incurred in or 
aggravated by service in the Selected Reserve.


CONCLUSION OF LAW

The criteria for entitlement to an extension of the 
appellant's delimiting date for educational assistance 
benefits under Chapter 1606, Title 10, United States Code, 
have not been met.  10 U.S.C.A. §§ 16131, 16133 (West 1991);  
38 C.F.R. §§ 21.7550, 21.7551 (2002).







REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Assist; Duty to Notify

There has been a significant change in the law during the 
pendency of this appeal. On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), now 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 
(West Supp. 2002).  The legislation has eliminated the well-
grounded claim requirement, has expanded the duty of VA to 
notify the appellant and the representative, and has enhanced 
its duty to assist an appellant in developing the information 
and evidence necessary to substantiate a claim.  See 
generally VCAA.  

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a) that is effective 
August 29, 2001.  Except for the amendment to 38 C.F.R. § 
3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 38 
C.F.R. § 3.159(c)(4)(iii), VA stated that "the provisions of 
this rule merely implement the VCAA and do not provide any 
rights other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.

The United States Court of Appeals for Veterans Claim (Court) 
held in Holliday v. Principi, 14 Vet. App. 280 (2001) that 
the VCAA was potentially applicable to all claims pending on 
the date of enactment, citing Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  Subsequently, however, the United States 
Court of Appeals for the Federal Circuit held that Section 3A 
of the VCAA (covering the duty to notify and duty to assist 
provisions of the VCAA) was not retroactively applicable to 
decisions of the Board entered before the effective date of 
the VCAA (Nov. 9, 2000).  Bernklau v. Principi, 291 F.3d 795 
(Fed. Cir. 2002); See also Dyment v. Principi, 287 F.3d 1377 
(Fed. Cir. 2002).  In reaching this determination, the 
Federal Circuit appears to reason that the VCAA may not apply 
to claims or appeals pending on the date of enactment of the 
VCAA.  However, the Federal Circuit stated that it was not 
reaching that question.  The Board notes that VAOPGCPREC 11-
2000 (Nov. 27, 2000) appears to hold that the VCAA is 
retroactively applicable to claims pending on the date of 
enactment.  Further, the regulations issued to implement the 
VCAA are to be applicable to "any claim for benefits 
received by VA on or after November 9, 2000, the VCAA's 
enactment date, as well as to any claim filed before that 
date but not decided by VA as of that date."  66 Fed. Reg. 
45,629 (Aug. 29, 2001).  Precedent opinions of the chief 
legal officer of the Department and regulations of the 
Department are binding on the Board.  38 U.S.C.A. § 7104(c) 
(West 1991).  For purposes of this determination, the Board 
will assume that the VCAA is applicable to claims or appeals 
pending on the date of enactment of the VCAA. 

Among its other provisions, the VCAA redefines the obligation 
of VA with respect to the duty to assist.  See 38 U.S.C.A. 
§ 5103A (West Supp. 2002).  First, VA has a duty to notify 
the appellant and his representative of any information and 
evidence necessary to substantiate and complete a claim for 
VA benefits.  See 38 U.S.C.A. §§ 5102 and 5103 (West Supp. 
2002).  Second, VA has a duty to assist the appellant in 
obtaining evidence necessary to substantiate his or her 
claims.  See 38 U.S.C.A. § 5103A (West Supp. 2002).  

In the present case, the Board concludes that VA's redefined 
duty to assist and duty to notify have been fulfilled to the 
extent practicable.  The issue before the Board is 
entitlement to an extension of educational assistance 
benefits under Chapter 1606, Title 10, United States Code.  
The appellant was provided adequate notice of the applicable 
regulations and the evidence needed to substantiate his claim 
in letters provided by the RO, as well as in the statement of 
the case (SOC) issued in August 2002.

The Board also finds that to the extent practicable at this 
time, all relevant facts have been properly developed with 
respect to the issue on appeal, and that all relevant 
evidence necessary for an equitable resolution of this issue 
has been identified and obtained.  In this case, the 
appropriate service department information is of record.  The 
appellant has not referenced any unobtained evidence that 
might aid his claim or that might be pertinent to the basis 
of the denial of his claim.  Therefore, no further assistance 
to the appellant regarding the development of evidence is 
required, and would otherwise be unproductive.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burden on VA with no 
benefit flowing to the veteran are to be avoided.)

In light of the foregoing, the Board finds that under the 
circumstances of this case, VA has made reasonable efforts to 
assist the appellant in attempting to substantiate his claim 
and that additional assistance is not required.  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 66 Fed. Reg. 45,620 (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).

Pertinent Laws and Regulations 

Educational benefits are available to members of the Selected 
Reserve under Chapter 1606, Title 10, United States Code.  
Specifically, an individual who, after June 30, 1985, 
enlists, reenlists, or extends an enlistment in the Selected 
Reserve for a period of not less than six years, or is 
appointed as a reserve officer and agrees to serve in the 
Selected Reserve for a period of not less than six years in 
addition to any other period of obligated service in the 
Selected Reserve and, before completing initial active duty 
for training, has a high school diploma, is entitled to 
educational assistance under Chapter 1606.  10 U.S.C.A. § 
16132.  Regulations provide that a determination of an 
individual's eligibility for Chapter 1606 benefits is to be 
made by the Armed Forces.  38 C.F.R. § 21.7540(a).

Except under specific circumstances, a reservist's period of 
eligibility expires effective the earlier of the following 
dates: (1) the last day of the 10-year period beginning on 
the date the reservist becomes eligible for educational 
assistance; or (2) the date of separation from the Selected 
Reserve.  38 C.F.R. § 21.7550(a).  If the reservist served on 
active duty during the Persian Gulf War and other specific 
criteria are satisfied, then that period of service shall not 
be considered in determining the time limit on eligibility.  
38 C.F.R. § 21.7550(a)(3).  Further, a period of eligibility 
may be extended if the individual applies for an extension 
within a prescribed time period, and the individual was 
prevented from initiating or completing a program of 
education within the applicable time period, due to a 
physical or mental disability not the result of the 
reservist's own willful misconduct, and which was incurred in 
or aggravated by service in the Selected Reserve.  38 C.F.R. 
§ 21.7551(a). 

Factual Background

A DD Form 214 shows that the appellant first served on active 
duty training from August 30, 1990 to January 1, 1991, at 
which time he was released from active duty training to his 
Army National Guard (ARNG) unit.  In this case, Department of 
Defense (DOD) data indicates that the appellant, by virtue of 
serving in the ARNG, established basic eligibility for 
Chapter 1606 benefits as of January 2, 1991.  The RO thus 
determined that the appellant's eligibility date for Chapter 
1606 educational assistance benefits began on January 2, 
1991, and extended for a period of 10 years, until January 2, 
2001.

In October 2001, the RO received from the appellant a claim 
for an extension of time to use his educational benefits.  He 
indicated that he was seeking this extension "since during 
the ten years afforded to me to use my GI Bill a great deal 
of time was taken from me due to active duty commitments as a 
Guard member."  He asserted that his frequent periods of 
active duty for training prevented him from continuing with 
his education, and that, since this training was related to 
furthering his career in the U.S. military, which is what the 
services require and expect of their personnel, he should not 
then be disadvantaged because he put the needs of the 
military ahead of his own educational goals.

In a decision dated in June 2002, the RO noted that the 
appellant's Army National Guard unit had been called up to 
active duty during the Persian Gulf War, from January 7, 1991 
to February 22, 1991, as confirmed by a letter dated December 
25, 1990 from the Department of the Army.  Pursuant to 38 
C.F.R. § 21.7550(3), if, during the Persian Gulf War, a 
reservist serves on active duty pursuant to an order to 
active duty issued under 10 U.S.C. 672(a), (d), or (g), 673 
or 673b, this period of active duty service plus four months 
shall not be considered in determining the time limit on 
eligibility found in paragraphs (a)(1) and (a)(2) of section 
21.7550.  Therefore, the RO determined that the delimiting 
date for the appellant to use his educational benefits was 
extended to June 17, 2001.  However, the RO also determined 
that the appellant's periods of Active Duty for Training 
could not serve as the basis for granting an extension of the 
delimiting date, as the relevant laws and regulations did not 
allow for an extension based on such period of training, 
whether voluntary or involuntary.

Analysis

The Board has thoroughly reviewed the evidence of record, as 
summarized above.  Nevertheless, the Board concludes that 
there is no legal basis for an extension of the delimiting 
date for Chapter 1606 benefits, Title 10, United States Code, 
and that the appellant's claim must be denied.  The period of 
eligibility may only be extended beyond the delimiting date 
when a reservist is prevented form initiating or completing a 
chosen program of education within the otherwise applicable 
eligibility period because of physical or mental disability.  
38 C.F.R. § 21.7551(a).  In this case the record does not 
show, and the appellant does not claim, that he had any 
mental or physical disability which interfered with his 
ability to initiate or complete his education within the 10 
year period (as extended by the appellant's period of active 
duty service during the Persian Gulf War, discussed above).

Based on the foregoing, the Board finds that the appellant is 
not entitled to an extension of the delimiting date beyond 
June 17, 2001, for utilizing an award of educational benefits 
under Chapter 1606, Title 10, United States Code.  The Board 
recognizes and understands the appellant's contentions, but 
governing legal criteria specifically exclude an extension of 
the delimiting date for utilizing Chapter 1606 benefits, 
absent certain specified circumstances, which are not met in 
this case.  As the disposition of this claim is based on the 
law and not on the facts of this case, the claim must be 
denied based on a lack of entitlement under the law.  See 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Eligibility for an extension of the delimiting date for 
educational assistance benefits under Chapter 1606, Title 10, 
United States Code, is denied.


		
	RICHARD B. FRANK 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

